Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 1 of 9

4/6/2020

The NewsObserver ==|MPACT2020

= The News&Observer a

Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer

CORONAVIRUS

Coronavirus cases surge at Butner prison complex
in NC, county official reports

BY DAN KANE AND ASHAD HAJELA

yf Ze

APRIL 06, 2020 01.58 PM, UPDATED 3 HOURS 26 MINUTES AGO

° gm, ro ~_

ACCEPT COOKIES

 

htips:/Avww.newsobserver.com/news/coronavirus/article241801076.html 1/16
Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 2 of 9

4/6/2020

 

w7

Beginning on Mar. 3, 2020, with the first reported case of COVID-19 in Wake County, the coronavirus has spread
across North Carolina. Here's a look at the cumulative number cases by day as reported by NC DHHS and
county health departments. BY KEVIN KEISTER

(

This article has Unlimited Access. For more coverage, sign up for our daily coronavirus newsletter. To
support our commitment to public service journalism: Subscribe Now.

The number of people at the Federal Correctional Complex in Butner who have tested positive for
the coronavirus surged dramatically over the weekend, the director of Granville and Vance
counties’ public health department said Monday.

Public Health Director Lisa Macon Harrison said 59 people have tested positive at the complex,

ACCEPT COOKIES

Wemiay use cookies, beacons (also known as pixels), and other similar technologies
{together "cookies" to offer you a better experience, serve you more relevant ads, and

analyze usage. By continuing to use this application, you Consent to the use of cookies in
accordance with our Privacy Policy.

 

https:/Avww.newsobserver. com/news/cor onavirus/article241801076.html 2/16
Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 3 of 9

4/6/2020 Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer

TAKE A BREAK

 

Prehistoric forest of massive trees found buried in sea
floor off Alabama, NOAA says

“We certainly have an outbreak situation at Butner’s prison, and I think they are doing a really
good job of testing everyone right now, which is why those numbers are going to go up a great
deal,” Harrison said.

ACCEPT COOKIES

 

htips:/Avww.newsobserver. com/news/coronavirus/article241801076.html

3/16
Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 4 of 9

4/6/2020

 

Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer
Subscribe for unlimited digital access to the news that matters to your community.
#READLOCAL

“It is very worrisome. It definitely is keeping me up at night.”
No deaths have been reported in the county.

Anthony DiPietro, a New York-based attorney with clients at Butner, said he is concerned about the
situation there. He says his clients include cancer survivors and people with pre-existing health

conditions, including heart disease and hypertension.

“Their sentences have been converted to death penalties because they just happen to be prisoners

during this outbreak,” DiPietro said in a phone interview over the weekend.

“Their lives matter. They have families as well. This is not what we envision American prisons to be

like.”

It is not just the prisoners who are at risk at Butner, DiPietro said. “If the inmate population is
affected, it has a domino effect on the staff.”

DiPietro also called for more transparency from the federal Bureau of Prisons. Before the update,
the bureau’s website continued to report as late as § p.m. Monday that just 11 inmates and one staff

member had tested positive.

Efforts to reach the Bureau of Prisons by phone and email and Butner prison officials by phone

have been unsuccessful.

ACCEPT COOKIES

 
 

YOU CONSE

  
  

htips:/Avww.newsobserver.com/news/coronavirus/article241801076.html 4/16
Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 5 of 9

4/6/2020 Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer

the number has climbed to 74 cases, including those from Butner.

”

“We do have other community spread in Granville County,” she said, but she added there was no

evidence the prison was spreading the virus to those outside.

On March 26, the bureau reported the first case at the prison. It was a staffer who had contact with

inmates. Four days later, the bureau reported two inmates had tested positive.

LIFE INSIDE

Inmates have reached out to their loved ones telling them about the conditions inside Butner.

Margaret Bollinger’s husband is in his mid-7os and is in good health, but since the coronavirus
outbreak, life has become more difficult, she said in an email to The Charlotte Observer. Her

husband reported to her that he is not allowed to visit the library, the TV room or the recreational
yard, she said.

Inmates usually have access to computers, but now they are not allowed to use them, she said.
Daily calls of up to 15 minutes were allowed earlier, Bollinger said, but now they can last just five
minutes every two days. They have switched to bagged lunches, Bollinger said in the email. “Lots
of peanut butter and frozen baloney!”

Jonathan Taylor’s father is incarcerated at Butner. He is 68 and had a triple bypass about two years
ago, his son said. He has been in prison for three to four years, Taylor said.

Taylor said his father reported prisoners were allowed to bathe only three times a week.

In an email, his father said, “Even after the staff implemented a lockdown for the inmates at Butner

~~ Ome 7 a Oo ora - 7 + “ , s ¥ oe s .

ACCEPT COOKIES

   

     

» SEPVE YOL

 

i ee
I, YOU COFISOH

https:/Avww.newsobserver. com/news/coronavirus/article241801076.html 5/16
Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 6 of 9

4/6/2020

raanc

Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer

and unusual punishments.”
OUTBREAKS IN FEDERAL PRISONS

Federal prisons across the country have reported coronavirus outbreaks, the worst being at
Oakdale in Louisiana.

Last week, Democratic U.S. House members Jerrold Nadler and Karen Bass wrote to U.S. Attorney
General William Barr asking him to identify and safely release inmates to help limit the spread of
the virus to remaining inmates and staff. The March 30 letter was written after an inmate at
Oakdale died of the virus.

“Finally, it goes without saying that we are deeply concerned about what is going on in BOP
facilities around the country during this pandemic, especially now that a federal prisoner has died
from COVID-19 and reports of increasing numbers of infected prisoners and correctional officers,”
the letter said. “In the coming weeks, we hope you will institute aggressive measures to release
medically-compromised, elderly and pregnant prisoners, as well as universal testing in BOP
facilities —to protect everyone.”

On Friday, Barr ordered the prisons to release more inmates, particularly at those hardest hit by the
virus, The New York Times reported. The bureau said on its website it has now placed §66 more

inmates on home confinement, without detailing which prisons were affected.

 

Harrison said medical staff at the prison complex are doing everything they can to limit the virus’
spread. She said since it is a federal facility, her reach is limited.

“We are definitely in touch with them, and from what we can tell, their nurses and clinicians are
doing evervthine nassible.” she said.

    

ACCEPT COOKIES

 

se Cookies, beacx

     

https:/Avww. newsobserver. com/news/cor onavirus/article241801076.html 6/16
Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 7 of 9

4/6/2020 Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer
“We are very, very, very busy doing the work of public health in our own local communities and we

”

do not have a lot of resources to spare to offer up to the federal prison system,” she said.

The complex includes the bureau’s largest medical center with space for 948 inmates, and low- and

medium-security prisons that can house a combined 3,767 inmates.

The bureau’s latest numbers showed cases at three of the complex’s four facilities. The medical
center had one case, the low-security prison had 14 and a medium-security prison had 39. It did not
report which facility or facilities the employee worked in.

Ames Alexander of the Charlotte Observer contributed to this report.

ACCEPT COOKIES

      
 

$"} lo offer you abe

 
 

x Si phonpe pty sanibin ps iy Stes
accordance with our Privacy Policy.

https:/Avww.newsobserver.com/news/coronavirus/article241801076.html THE
Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 8 of 9

4/6/2020

Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer

NC CORONAVIRUS CASES

Number of reported coronavirus cases by county as reported by NC DHHS and county health departments.
Figures for the number of people who have recovered after testing positive are not available. Not all cases of i”
COVID-19 are tested, so this does not represent the total number of peaple who have or had the virus.The

number in the county represents the number of reported deaths due to the virus. oy

 

Under 5
Sto9

10 to 24

25 to 49

50 to 99
100 or more

 

Map: David Raynor « Get the dats
NC CORONAVIRUS CASES BY DAY

The “Total” line shows the total cumulative number of cases over time. The “Daily Count" line shows the
number of new cases by day. Figures for the number of people who have recovered after testing positive are in

not available. Not all cases of COVID-19 are tested, so this does not represent the total number of people who
have or had the virus. ay

w= Tota] =~ Daily Count

3000 3,039

pixels), and other similar technologies ACCEPT COOKIES

 

 
 

analyze usage. By cont

accordance with our Privacy Policy.

ing to use this ar ont Lo the use of cookies in

dplication, you co

https:/Avww.newsobserver.com/news/cor onavirus/article24 1801076.html 8/16
4/6/2020 Coronavirus cases surge at Butner NC prison complex | Raleigh News & Observer

1000

S00

     

  

SO Gi
03/03/2020 03/09/2020 03/15/2020

   

  

 

:
03/21/2020 OM2772020 04/01/2020

Chart: David Raynor + Source: NC DHHS and county health departments « Get the data

 

Want to help?

We're committed to helping our community stay connected during this crisis.

 

TEER NOW

FOLLOW MORE OF OUR REPORTING ON CORONAVIRUS IN NORTH CAROLINA

STATE POLITICS CORONAVIRUS

 

Local NC governments can’t meet in City Orange, Durham counties see double-digit

Hall. Are online meetings legal? jump in COVID-19, as Triangle cases near
600

APRIL 06, 2020806 PM APRIL 06,2020 6:56 PM

SEE ALL 10 STORIES >

Case 1:18-cr-00578-AJN Document 51-1 Filed 04/08/20 Page 9 of 9

ACCEPT COOKIES

 

ANSlY¥Z© UISas

at

 

©. By Conti

accordance wi

  

 

https://Awww.newsobserver.com/news/coronavirus/article241801076.html

9116
